DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 2/15/2022. The claim amendments are entered. Presently, claims 20-42 are now pending. Claims 20-22, 25, 29, 30, 34, and 39 have been amended. Claims 40-42 are newly added. Claims 1-19 were previously canceled. 

It is noted that claims 35 and 37 have not been amended and remain duplicates of each other. Applicant stated in the response that claim 35 has been canceled (Applicant’s reply pg. 10), but it has not been canceled yet and is still present in the claim set. Accordingly, the previous claim warning is being maintained.  

Response to Arguments
Applicant's arguments filed on 2/15/2022 have been fully considered. 

Applicant argues that Wong allegedly does not teach the amended claim limitations and thus does not anticipate the claims under the §102 rejection (Applicant’s reply pgs. 11-16 and 18-20). This argument is persuasive. Accordingly, the §102 rejection is withdrawn.  
While Wong by itself does not explicitly teach all the amended claim limitations, the combination of Wong, when considered in conjunction with Minor and Cook ‘538, which have been incorporated into the §103 rejection of the independent claims as necessitated by Applicant's amendments, does teach the amended claim limitations. Accordingly, an updated rejection is presented under §103.

Applicant’s arguments regarding the various claims have also been considered (Applicant’s reply pgs. 18-29). However, the arguments are not persuasive due to the updated rejection as shown below.

Claim Warning
Applicant is advised that should claim 35 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 40 is objected to because of the following informalities: the “a error” on line 3 should be amended to “an error”.  Appropriate correction is required.

Claim 42 is objected to because of the following informalities: “Dagger” is an abbreviation for a certain algorithmic technique called dataset aggregation. Thus, Dagger should be amended to also include the unabbreviated meaning. That is, the claim should be amended like so or something similar: “Dagger (dataset aggregation)” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 29, 34, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation “the local features” on lines 15-16, 21, 24, and 28. There is insufficient antecedent basis for this limitation in the claim. The claim had previously recited claims 29 and 34 have the same issue. Appropriate correction is required.

Claim 20 recites the limitation “the context features” on lines 18 and 31. There is insufficient antecedent basis for this limitation in the claim. The claim had previously recited “a number of context features” and “extracting context features”, which denote two different context features. Similarly, for claims 29 and 34. Appropriate correction is required.

Claim 20 recites the limitation “the trained first machine learning model” on lines 26-27. There is insufficient antecedent basis for this limitation in the claim. The claim had previously recited “training a first machine learning model” and “a trained machine learning model”, which denotes two different machine learning (ML) models. Similarly, for claims 29 and 34. Appropriate correction is required.

Claim 40 recites the limitation “the local features and the context features”. There is insufficient antecedent basis for this limitation in the claim. Previous reference in the independent claim recites “a number of local features”, “a number of context features”, and “extracting context features”. Appropriate correction is required. 

Claims 20-42 are 
Claim 20 initially recites “a number of local features” on line 15 and “a number of context features” on line 17, then later makes reference to “the local features” on lines 15-16, 21, 24, 28 and the “the context features” on lines 18 and 31. Applicant also recites “extracting the local features” on line 21 and “extracting context features” on line 28, with references in later lines to “the local features” and “the context features” as listed above. Thus, it is not clear if Applicant intends to refer back to: (1) only the number of local features and the number of context features, or (2) if the Applicant intends to refer to all the local features and all the context features, or (3) for the much later limitations, if Applicant intends to refer back to the extracted local features (see again (1) and (2) regarding the local features ambiguity) and the extracted context features. Thus, appropriate correction is required to clarify Applicant’s intent, as well as to provide the proper antecedent basis as necessary. Similarly, for claims 29 and 34. 
Claims 21-28, 30-33, and 35-42 are also rejected by virtue of their dependency, either directly or indirectly, from the independent claims. 
It is noted that dependent claim 40 also explicitly recites “the local features and the context features”, which inherits and explicitly has the same issues as stated above in the independent claim that must also be addressed. 

Claim 20 recites the limitation “the trained first machine learning model” on lines 26-27. The claim had previously recited “training a first machine learning model” and “a trained machine learning model”, which denote two separate machine learning (ML) models. Thus, there is a reference ambiguity. Similarly, for claims 29 and 34. Thus, appropriate correction is required to clarify Applicant’s intent, as well as to provide the proper antecedent basis as necessary. 
Claims 21-28, 30-33, and 35-42 are also rejected by virtue of the dependency, either directly or indirectly, from the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 20, 23, 24, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong) in view of Minor et. al., “Regression Tree Classification for Activity Prediction in Smart Homes” (hereinafter Minor) and Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0238538, hereinafter Cook ‘538). 

Regarding claim 20, Wong teaches:
	A method comprising: 
…; 
	querying an activity prediction server for a predicted future time associated with the activity of interest ([0035]-[0037], [0041]-[0044], and [0066]: describing interactions with a smart gateway system comprising an event processing system and predictive and pattern recognition control modules to generate “a prediction … of a likelihood or probability of occurrence of an [activity] event with in a given future time window”. Wherein such modules operate in conjunction with a smart gateway including a server system ([0025], [0045], and [0061]-[0062]). The activity events comprising various user activities of interest in correlation with device activities of interest ([0033] and [0038]-[0039]).); 
	receiving, from the activity prediction server, the predicted future time associated with the activity of interest ([0036]-[0037], [0073], and [0078]: describing predictions from the modules the likelihood of an activity event occurring at a future time.); 
comparing the predicted future time to a current time ([0088]: describing that “generating a prediction of future device usage based… on a comparison of collected data with a sample table of data to determine whether a correlation exists between the collected data and data in the sample table of data”. Wherein such prediction and comparison of the data comprises “timing information” ([0033], [0036], and [0089]).); and 
when the current time is equal to or greater than the predicted future time, presenting an activity prompt associated with the activity of interest ([0051], [0073], and [0078]: describing “probability of the prediction occurring at particular time exceeds a threshold … and waiting until the particular time (e.g., corresponding to a time associated with a predicted device event), and issuing the first set of instructions as the one or more control signal to the one or more devices at the particular time.”), 
wherein the activity prediction server is trained based on ([0035] and [0049]: describing training or learning of the event processing system and predictive and pattern recognition control modules that operate in conjunction with the smart gateway including the server system. The smart gateway including the server system was previously described above.): 
…, wherein training the activity prediction server comprises ([0035] and [0049]: describing training or learning of the event processing system and predictive and pattern recognition control modules that operate in conjunction with the smart gateway including the server system. The smart gateway including the server system was previously described above.):  ….

While the cited reference Wong teaches the above limitations of claim 20, it does not explicitly teach: “for a cognitively-impaired individual living within a smart home environment, determining an activity of interest” on lines 2-3; “determining a number of local features of labeled sensor event data, the local features being computed from a sensor event window; and 
determining a number of context features associated with the labeled sensor event data, the context features capturing a number of activity predictions from a history window” on lines 15-19; and “extracting the local features from the labeled sensor event data; training a first machine learning model for the activity of interest using the local features to create a trained machine learning model; Atty/Agent: Brian J. Riddlepredicting times for the activity of interest using the trained first machine learning model; extracting context features using the local features and predicted times for the activity of interest; and” on lines 21-29. Minor teaches: 
“for a cognitively-impaired individual living within a smart home environment (Minor pgs. 442-443: describing the use of smart home environments for older adult inhabitants with cognitive illnesses to inhabit.), determining an activity of interest (Minor pgs. 446-448: describing determining activities of interests (ADLs) via collecting data of the inhabitants within the smart home (Minor pgs. 446-448). The ADLs being tabulated in Tables 2-4.)”. 
“determining a number of local features of labeled sensor event data (Minor pg. 443: describing that “[t]he sensor data stored by the CASAS system includes the date, time, sensor ID, and sensor message associated with each sensor event. During operation, the feature extraction process stores a history of recent events.” Wherein the various sensor data denotes the local features. This is tabulated in Table 1.), the local features being computed from a sensor event window (Minor pg. 443: describing that the various local features are determined based on various windows comprising temporal window sizes. This is tabulated in Table 1.); and 
determining a number of context features associated with the labeled sensor event data (Minor pg. 443: “For each sensor event, the features listed in Table 1 are generated based on the context window, the size of which is determined dynamically.” That is, context features are determined via the context window.), the context features capturing a number of activity predictions from a history window (Minor pgs. 443-444: describing a “context window” comprising various context and temporal features. Wherein such features include activity predictions (Minor pgs. 446 and 448).)”.
“extracting the local features from the labeled sensor event data (Minor pgs. 443-444: describing “feature extraction” from the labeled sensor event data. Wherein “[t]he sensor data stored by the CASAS system includes the date, time, sensor ID, and sensor message associated with each sensor event. During operation, the feature extraction process stores a history of recent events.” (Minor pg. 443). That is, the various sensor data denotes the local features.); 
training a first machine learning model for the activity of interest using the local features to create a trained machine learning model (Minor pgs. 444-445: describing training of the regression tree classifier algorithm comprising “multivariate linear model” to predict the ADL including a future time of occurrence of the ADL using the features. That is, the algorithm denotes a machine learning model (Minor Abstract) and the features comprise local features as is obtained from the sensor data (Minor pg. 443 and Table 1 and as previously described above).);
predicting times for the activity of interest using the trained first machine learning model (Minor pgs. 443-447: describing that the activity forecasting (AF) method utilizes the regression tree classifier algorithm, i.e. machine learning model as described above, for predicting “prediction of the time units that will elapse until the activity will next occur”.);
extracting context features using the local features and predicted times for the activity of interest (Minor pg. 446-447: describing a feature extraction window to extract features comprising labeled activities (i.e. context feature data) and future occurrence time (i.e. predicted times) for the ADLs.); and”. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction using a server in the cited reference to include the ADL determination using various features for a smart home environment in Minor. Doing so would enable “an algorithm for automated activity forecasting in a smart home environment. This algorithm can be used for prompting individuals and other important tasks to enable older adults to live more independently in their homes” (Minor pg. 449). 

While the cited references in combination teach the above limitations of claim 20, they do not explicitly teach: “training a second machine learning model for the activity of interest using the context features” on lines 30-31. Cook ‘538 teaches: a plurality of different machine learning models, e.g. “Dynamic Bayes Networks, Naive Bayes Classifiers, Markov models, and hidden Markov models”, that can be trained to determine user activities in a smart environment (Cook ‘538 [0038] and [0040]-[0043]). Wherein the user activities comprise observable states as gathered from sensor data in the smart environment that are then labeled with the corresponding activity, user, and time (Cook ‘538 [0043], [0080]-[0081], and [0085]. That is, the user activities were labeled with corresponding context features.). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction using a server with the ADL determination using various features for a smart home environment in the combined cited references to include the second machine learning model in Cook ‘538. Doing so would enable “systems and methods for adaptive smart environment automation … [that utilizes] a computer implemented method [for] determining a plurality of sequence patterns of data points in a set of input data corresponding to a plurality of sensors in a space. The input data include a plurality of data points corresponding to each of the sensors, and the sequence patterns are at least partially discontinuous. The method also includes generating a plurality of statistical models based on the plurality of sequence patterns, and the individual statistical models corresponding to an activity of a user. The method further includes recognizing the activity of the user based on the statistical models and additional input data from the sensors.” (Cook ‘538 Abstract). 

Regarding claim 23, the rejection of claim 20 is incorporated. Wong teaches:
The method of claim 20, wherein querying the activity prediction server includes periodically querying the activity prediction server ([0072]-[0073]: describing that the server system “may aggregate and analyze the data and periodically return (or upon request) cloud processing results back” for detecting patterns and making predictions.).

Regarding claim 24, the rejection of claim 20 is incorporated. Wong teaches:
The method of claim 20, wherein determining the activity of interest includes one or more of: 
determining an activity specified in association with user-configured settings ([0039]and [0056]: describing activities in correlation with user settings/specifications.);
determining an activity for which no activity prompts are currently pending; or
determining an activity for which an activity prompt is currently pending and is schedule to be presented within a threshold time period.

Regarding claim 34, claim 34 is substantially similar to independent claim 20 and therefore is rejected on the same grounds as claim 20. Claim 34 is a computing device claim that corresponds to method claim 20. A mapping is shown below for the limitations of claim 34 that differ from claim 20. Reference is made to claim 20 for the limitations that are substantially similar to claim 20. 
Wong teaches:
A computing device comprising:  
Lee&Hayes5wa processor ([0022] and [0027]: “processor”); 
a memory communicatively coupled to the processor ([0027]: “A computer may be any processor coupled to a memory.”); 
an activity prompting application stored in the memory and executed on the processor, to configure the computing device to ([0032]: “gateway system 12 further includes an event handler module 52 and a predictive analysis and control module 56 in communication with the router 50”. Wherein the gateway system comprises a computer with a processor and memory ([0025]). The event handler can gather data regarding the user’s activities ([0033]) and the “predictive analysis and control module 56 may run pattern matching software and/or other software, such as artificial intelligence software” to make predictions regarding the user’s activities ([0036]).): ….

While the cited reference Wong teaches the above limitations of claim 34, it does not explicitly teach: “determine an activity of interest, the activity of interest including activities of daily living (ADLs) for a cognitively-impaired individual living within a smart home environment” on lines 6-8. Minor teaches: 
“determine an activity of interest, the activity of interest including activities of daily living (ADLs) (Minor pgs. 446-448: describing determining activities of interests (ADLs) via collecting data of the inhabitants within the smart home (Minor pgs. 446-448). The ADLs being tabulated in Tables 2-4.) for a cognitively-impaired individual living within a smart home environment (Minor pgs. 442-443: describing the use of smart home environments for older adult inhabitants with cognitive illnesses to inhabit.)”. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction in the cited reference Wong to include the ADL determination using various features for a smart home environment in Minor. Doing so would enable “an algorithm for automated activity forecasting in a smart home environment. This algorithm can be used for prompting individuals and other important tasks to enable older adults to live more independently in their homes” (Minor pg. 449). 

Regarding claim 36, claim 36 is substantially similar to claim 23 and therefore is rejected on the same ground as claim 23. Claim 36 is a device claim that corresponds to method claim 23.


Claim 21, 22, 25, 26, 35, 37-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong), Minor et. al., “Regression Tree Classification for Activity Prediction in Smart Homes” (hereinafter Minor), and Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0238538, hereinafter Cook ‘538) in view of Holder et. al. “Automated Activity-aware Prompting for Activity Initiation” (hereinafter Holder). 

Regarding claim 21, the rejection of claim 20 is incorporated. The cited references in combination do not explicitly teach: “wherein the presentation of the activity prompt is based on user-defined preferences defining a relative time at which the activity prompt is to be presented”. Holder teaches: activity recognition based on user-defined preferences via user performance of the activities as detected by sensors in a smart home environment, i.e. “sensor data is collected in a home while an individual performs his or her daily routine” (Holder pgs. 535) to determine learning rules such that “[o]nce the rules are learned, they can be used to issue prompts at the appropriate time or context”, i.e. relative time based strategy (Holder pgs. 536-537 and 540). See also Holder pgs. 538-539 and Fig. 2: describing and showing the activity prompt being presented to the user. 
Holder. Doing so would enable “[p]erforming daily activities without assistance is important to maintaining an independent functional lifestyle. As a result, automated activity prompting systems can potentially extend the period of time that adults can age in place. In this paper we introduce AP [activity prompting], an algorithm to automate activity prompting based on smart home technology. AP learns prompt rules based on the time when activities are typically performed as well as the relationship between activities that normally occur in a sequence. We evaluate the AP algorithm based on smart home datasets and demonstrate its ability to operate within a physical smart environment.” (Holder Abstract). 

Regarding claim 22, the rejection of claim 20 is incorporated. The cited references in combination do not explicitly teach: “wherein the presentation of the activity Lee&Hayes2wprompt is based on user-defined preferences defining whether a visual indicator, audio indicator, tactile indicator, or combinations thereof are to be presented as part of the activity prompt”. Holder teaches: that the activity prompt is presented to the user via a “touch-screen device … or to a mobile device” that includes texts or audio content (Holder pgs. 538-540 and Fig. 2). The user-defined preferences are determined via a user performance of the activities as detected by sensors in a smart home environment (Holder pgs. 535) to determine learning rules for prompting the user regarding the activity (Holder pgs. 536-537).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction using a server with the ADL determination using various features for a smart home environment and the second machine learning model in the combined cited references to include presenting the activity prompt via various presentation modes in Holder. Doing so would enable the smart home to generate activity prompt messages to the user (Holder pg. 539). 

Regarding claim 25, the rejection of claim 20 is incorporated. The cited references in combination do not explicitly teach: “receiving user feedback indicating an action taken by a user in response to the activity prompt; and determining an effectiveness of the activity prompt for the user.” Holder teaches: 
“receiving user feedback indicating an action taken by a user in response to the activity prompt (Holder pgs. 538-540 and Fig. 2: describing receiving user responses via feedback associated with the prompt message, e.g. “‘Ok’, ‘Later’, ‘No’”.); and 
determining an effectiveness of the activity prompt for the user based on the user feedback (Holder pgs. 539-541: describing evaluating the activity prompting’s performance in terms of true positives, false positives, and false negatives based on the user feedbacks to the prompt and performance of the activities based on the prompts. The users being able to give feedback via selection of a response to the prompt via a presentation device (as described above and at Holder pg. 540).).”
Holder. Doing so would enable 
“automated activity prompting systems can potentially extend the period of time that adults can age in place. In this paper we introduce AP [activity prompting], an algorithm to automate activity prompting based on smart home technology. AP learns prompt rules based on the time when activities are typically performed as well as the relationship between activities that normally occur in a sequence. We evaluate the AP algorithm based on smart home datasets and demonstrate its ability to operate within a physical smart environment.” (Holder Abstract).

Regarding claim 26, the rejection of claim 25 is incorporated. The cited references in combination do not explicitly teach: “wherein the user feedback includes an indication from the user that the user has performed the activity, the user is going to perform the activity, the user will perform the activity at a later time, or the user is Lee&Hayeswschoosing to ignore the activity”. Holder teaches: that the user can provide feedback regarding the presentation of the activity prompt, e.g. responding/selecting “‘Ok’, ‘Later’, ‘No’” (Holder pgs. 538-540 and Fig. 2).). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction using a server with the ADL determination using various features for a smart home environment, the second machine learning model, and feedback and effectiveness determination in the combined cited Holder. Doing so would enable “the user may choose to respond to the prompt or ignore it” (Holder pg. 538). 

Regarding claim 35, claim 35 is substantially similar to claim 21 and therefore is rejected on the same ground as claim 21. Claim 35 is a device claim that corresponds to method claim 21.

Regarding claim 37, claim 37 is substantially similar to claim 21 and therefore is rejected on the same ground as claim 21. Claim 37 is a device claim that corresponds to method claim 21. Claim 37 is a duplicate of claim 35. 

Regarding claim 38, claim 38 is substantially similar to claim 22 and therefore is rejected on the same ground as claim 22. Claim 38 is a device claim that corresponds to method claim 22.

Regarding claim 39, claim 39 is substantially similar to claim 26 and therefore is rejected on the same ground as claim 26. Claim 39 is a device claim that corresponds to method claim 26.

Regarding claim 41, the rejection of claim 20 is incorporated. The cited references in combination do not explicitly teach: “wherein the presentation of the activity prompt is based on user-defined preferences defining whether the activity prompt is to be presented for the activity of interest”. Holder teaches: activity recognition based on user-defined preferences via user performance of the activities as detected by sensors in a smart home environment, i.e. “sensor data is collected in a home while an individual performs his or her daily routine” (Holder pgs. 535) to determine learning rules such that “[o]nce the rules are learned, they can be used to issue prompts at the appropriate time or context”, i.e. relative time based strategy (Holder pgs. 536-537 and 540). See also Holder pgs. 538-539 and Fig. 2: describing and showing the activity prompt being presented to the user. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction using a server with the ADL determination using various features for a smart home environment and the second machine learning model in the combined cited references to include presenting the activity prompt. Doing so would enable “[p]erforming daily activities
without assistance is important to maintaining an independent functional lifestyle. As a result, automated activity prompting systems can potentially extend the period of time that adults can age in place. In this paper we introduce AP [activity prompting], an algorithm to automate activity prompting based on smart home technology. AP learns prompt rules based on the time when activities are typically performed as well as the relationship between activities that normally occur in a sequence. We evaluate the AP algorithm based on smart home datasets and demonstrate its ability to operate within a physical smart environment.” (Holder Abstract). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong), Minor et. al., “Regression Tree Classification for Activity Prediction in Smart Homes” (hereinafter Minor), Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0238538, hereinafter Cook ‘538), and Holder et. al. “Automated Activity-aware Prompting for Activity Initiation” (hereinafter Holder) in view of Catani et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0364057, hereinafter Catani).

Regarding claim 27, the rejection of claim 25 is incorporated. The cited references in combination do not explicitly teach: “wherein the user feedback is used to improve an accuracy of a future activity occurrence prediction”. Catani teaches: that the user can input their activity data and provide feedback regarding the interest level and enjoyment of the activity into the user management system, via an input module and an analysis module (Catani [0215]), that can provide recommendations/suggestions of activity to the user (Catani [0243] and [0252]). Wherein by “[a]utomatically asking the user for the status of an active activity can help ensure that the system 10 has accurate information about the user, which can allow the analysis module 202 to perform more accurate analysis and provide more useful and/or more timely [recommendation] data to the user” (Cantani [0254] and [0274]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction using a server with the ADL determination using various features for a smart home environment, the second machine learning model, feedback and effectiveness determination, and activity presentation in the combined cited references to include the user feedback in Catani. Doing so would enable a “system [that] can be configured to provide recommendations of activities to the person that can positively affect the person's wellness, health, and lifestyle. The recommendations can be tailored to each individual user of the system such that different people can receive different recommendations” (Catani Abstract).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong), Minor et. al., “Regression Tree Classification for Activity Prediction in Smart Homes” (hereinafter Minor), Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0238538, hereinafter Cook ‘538), and Holder et. al. “Automated Activity-aware Prompting for Activity Initiation” (hereinafter Holder) in view of Karaoguz et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0324698, hereinafter Karaoguz).

Regarding claim 28, the rejection of claim 25 is incorporated. The cited references in combination do not explicitly teach: “sending the user feedback to the activity prediction server; and with the activity prediction server, retraining an activity occurrence predictor based on the user feedback”. Karaoguz discloses the claim limitations, teaching:
“sending the user feedback to the activity prediction server ([0054]-[0056]: describing user feedback, e.g. selections of what the user’s preferences are, to the electronic device system that analyzes and predicts user behaviors and activities. The feedback can comprise querying the user to request user labeling of the activity ([0109]-[0110]). Wherein the electronic device system operates in conjunction with the server to exchange data about the user(s) and the users’ activities ([0027], [0089], and [0091]).); and 
with the activity prediction server, retraining an activity occurrence predictor based on the user feedback ([0062] and [0086]-[0087]: describing that the electronic device system can utilize the user feedback to update and manage the predictions, suggestions, or commands sent to the user.)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction using a server with the ADL determination using various features for a smart home environment, the second machine learning model, feedback and effectiveness determination, and activity presentation in the combined cited references to include sending back the user feedback and retraining in Karaoguz. Doing so would enable “[a] context-aware decision making system may include at least one processor circuit that is configured to obtain an environmental profile of an environment associated with a user. The at least one processor circuit is configured to determine a predicted behavior of the user based at least on the obtained environmental profile. The at least one processor circuit may be configured to determine the predicted behavior of the user using at least one predictive model associated with the user. The at least one processor circuit may be configured to perform an action related to the predicted behavior of the user, such as an action that facilitates the predicted behavior of the user, an action that impedes the predicted behavior of the user, and/or an action that provides information related to the predicted behavior of the user.” (Karaoguz Abstract).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0063774, hereinafter Cook) in view of Minor et. al., “Regression Tree Classification for Activity Prediction in Smart Homes” (hereinafter Minor), Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong), and Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0238538, hereinafter Cook ‘538).

Regarding claim 29, Cook teaches:
A method comprising: 
…: 
training an activity recognition module based on a set of activity recognition training data ([0025]-[0028]: describing the activity miner that comprises a “Discontinuous Varied-Order Sequential Mining module (DVSM) 120 operatively coupled to a clustering module” that can be configured to detect, recognize, and analyze activity patterns. From this activity recognition data, an activity model can be trained ([0040] and [0043]).); 
receiving sensor events from an environment ([0025], [0066], and [0085]: describing that “collected sensor data from the smart environment” can be obtained by the activity miner.); 
using the trained activity recognition module to label the sensor events with an activity class to generate labeled sensor event data ([0043] and [0045]: describing that the activity model comprising a hidden Markov model (HMM), thereby enabling the “[t]he activity model 108 … to identify the sequence of activities (i.e., the sequence of visited hidden states) that corresponds to a sequence of sensor events (i.e., the observable states). The activity model 108 can calculate based on the collected data, the prior probability (i.e., the start probability) of every state which represents the probability of which state the HMM is in when the first sensor event is detected. For a state (or activity) a, this is calculated as the ratio of instances for which the activity label is a.”); 
([0043]-[0045]: describing that the activity model comprising a HMM can be trained to identify and determine a sequence of activities, as well as determine a transition to a predicted future activity ([0046]-[0047]).);
…;  
Lee&Hayes'4receiving user feedback via the user interface indicating an action taken by a user in response to the activity prompt ([0052]: describing feedback from the user regarding the activity that can be selected for automation. Wherein such feedback can comprises various actions that can be taken by the user ([0053] and [0056]), whereby such feedback can be given using a “user interface functionality [that] may include an interactive visualization” ([0035] and [0056]).); and 
retraining the activity occurrence predictor based on the user feedback ([0053]: describing a dynamic adapter, wherein a user can provide feedback regarding the activities/ or automation activities via a user interface and the dynamic adapter can accordingly update the activity model.), Atty Docket No.: W055-0010USC1Lee& HayesAtty/Agent: Brian J. Riddle….

While the cited reference Cook teaches the above limitations of claim 29, it does not explicitly teach: “for a cognitively-impaired individual living within a smart home environment” on line 2; “determining a number of local features of labeled sensor event data, the local features being computed from a sensor event window; and determining a number of context features associated with the labeled sensor event data, the context features capturing a number of activity predictions from a history window,” on lines 19-23; and “extracting the local features from the labeled sensor event data; training a first machine learning model for an activity of interest using the local features to create a trained machine learning model; predicting times for the activity of interest using the trained first machine learning model; extracting context features using the local features and predicted times for the activity of interest; and” on lines 25-33. Minor teaches: 
“for a cognitively-impaired individual living within a smart home environment”: describing the use of smart home environments for older adult inhabitants with cognitive illnesses to inhabit (Minor pgs. 442-443).
“determining a number of local features of labeled sensor event data (Minor pg. 443: describing that “[t]he sensor data stored by the CASAS system includes the date, time, sensor ID, and sensor message associated with each sensor event. During operation, the feature extraction process stores a history of recent events.” Wherein the various sensor data denotes the local features. This is tabulated in Table 1.), the local features being computed from a sensor event window Minor pg. 443: describing that the various local features are determined based on various windows comprising temporal window sizes. This is tabulated in Table 1.); and 
determining a number of context features associated with the labeled sensor event data (Minor pg. 443: “For each sensor event, the features listed in Table 1 are generated based on the context window, the size of which is determined dynamically.” That is, context features are determined via the context window.), the context features capturing a number of activity predictions from a history window (Minor pgs. 443-444: describing a “context window” comprising various context and temporal features. Wherein such features include activity predictions (Minor pgs. 446 and 448).)
extracting the local features from the labeled sensor event data (Minor pgs. 443-444: describing “feature extraction” from the labeled sensor event data. Wherein “[t]he sensor data stored by the CASAS system includes the date, time, sensor ID, and sensor message associated with each sensor event. During operation, the feature extraction process stores a history of recent events.” (Minor pg. 443). That is, the various sensor data denotes the local features.); 
training a first machine learning model for an activity of interest using the local features to create a trained machine learning model (Minor pgs. 444-445: describing training of the regression tree classifier algorithm comprising “multivariate linear model” to predict the ADL including a future time of occurrence of the ADL using the features. That is, the algorithm denotes a machine learning model (Minor Abstract) and the features comprise local features as is obtained from the sensor data (Minor pg. 443 and Table 1 and as previously described above).); 
predicting times for the activity of interest using the trained first machine learning model (Minor pgs. 443-447: describing that the activity forecasting (AF) method utilizes the regression tree classifier algorithm, i.e. machine learning model as described above, for predicting “prediction of the time units that will elapse until the activity will next occur”.); 
extracting context features using the local features and predicted times for the activity of interest (Minor pg. 446-447: describing a feature extraction window to extract features comprising labeled activities (i.e. context feature data) and future occurrence time (i.e. predicted times) for the ADLs.); and”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art Minor. Doing so would enable “an algorithm for automated activity forecasting in a smart home environment. This algorithm can be used for prompting individuals and other important tasks to enable older adults to live more independently in their homes” (Minor pg. 449). 

While the cited references in combination teach the above limitations of claim 29, they do not explicitly teach: “using the activity occurrence predictor to predict a future occurrence time of an activity within the environment; presenting, on a user interface, an activity prompt associated with the activity in response to a current time being equal to or greater than the predicted future occurrence time” on lines 10-14; “wherein the activity prediction server is trained based on” on line 18 and “wherein training the activity prediction server comprises:” on line 24;. Wong discloses the claim limitations, teaching:
“using the activity occurrence predictor to predict a future occurrence time of an activity within the environment (Wong [0036]-[0037]: describing that a predictive and pattern recognition control module can make predictions, wherein “a prediction may be any estimate of a likelihood or probability of occurrence of an [activity] event with in a given future time window”.); 
presenting, on a user interface, an activity prompt associated with the activity in response to a current time being equal to or greater than the predicted future occurrence time (Wong [0035] and [0056]: describing a “user interface functionality [that] may include an interactive visualization depicting currently learned patterns of the system 10 and future slated device-control commands”, i.e. control instructions that can be implemented by the system. Wherein such prediction and instructions can be implemented when the current time exceeds a certain threshold, denoting at least the predicted time ([0073] and [0078]).)”.
“wherein the activity prediction server is trained based on” and “wherein training the activity prediction server comprises:”: (Wong [0035] and [0049]: describing training or learning of an event processing system and predictive and pattern recognition control modules that operate in conjunction with the smart gateway including the server system. Wherein the smart gateway system comprises an event processing system and predictive and pattern recognition control modules that interact to generate “a prediction … of a likelihood or probability of occurrence of an [activity] event with in a given future time window” (Wong [0035]-[0037], [0041]-[0044], and [0066]). Whereby such modules operate in conjunction with a smart gateway including a server system ([0025], [0045], and [0061]-[0062]).).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity recognition with the ADL determination using various features for a smart home environment in the combined cited references to include the prediction with time comparison and server in Wong. Doing so would enable “the predictive analysis and control system 56 [to determine] predicted user behavior” to then generate the appropriate predictions and control signals to the various devices in the smart home environment (Wong [0038]). Wherein the prediction is based on gathered user data using sensor tracking of the user (Wong [0039]).

While the cited references in combination teach the above limitations of claim 29, they do not explicitly teach: “training a second machine learning model for the activity of interest using the context features” on lines 34-35. Cook ‘538 teaches: a plurality of different machine learning models, e.g. “Dynamic Bayes Networks, Naive Bayes Classifiers, Markov models, and hidden Markov models”, that can be trained to determine user activities in a smart environment (Cook ‘538 [0038] and [0040]-[0043]). Wherein the user activities comprise observable states as gathered from sensor data in the smart environment that are then labeled with the corresponding activity, user, and time (Cook ‘538 [0043], [0080]-[0081], and [0085]. That is, the user activities were labeled with corresponding context features.). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity recognition with the ADL determination using various features for a smart home environment and the prediction with time comparison and server in the combined cited references to include the second machine learning model in Cook ‘538. Doing so would enable “systems and methods for adaptive smart environment automation … [that utilizes] a computer implemented method [for] determining a plurality of sequence patterns of data points in a set of input data corresponding to a plurality of sensors in a space. The input data include a plurality of data points corresponding to each of the sensors, and the sequence patterns are at least partially discontinuous. The method also includes generating a plurality of statistical models based on the plurality of sequence patterns, and the individual statistical models corresponding to an activity of a user. The method further includes recognizing the activity of the user based on the statistical models and additional input data from the sensors.” (Cook ‘538 Abstract). 

Regarding claim 30, the rejection of claim 29 is incorporated. Cook teaches:
The method of claim 29, wherein: 
the set of activity recognition training data includes a plurality of sensor events ([0036]-[0037]: describing a “set of clusters” comprising “sensor events”. See also [0058]: describing various sensors to detect the ambient environment events and user activity events.), and 
the sensor events are labeled with a corresponding activity class ([0085], [0088], and [0090]: “each sensor event was labeled with the corresponding activity ID”.).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0063774, hereinafter Cook), Minor et. al., “Regression Tree Classification for Activity Prediction in Smart Homes” (hereinafter Minor), Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong), and Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0238538, hereinafter Cook ‘538) in view of Holder et. al. “Automated Activity-aware Prompting for Activity Initiation” (hereinafter Holder). 

Regarding claim 31, the rejection of claim 29 is incorporated. The cited references in combination do not explicitly teach: “wherein the presentation of the activity prompt is based on user-defined preferences defining a relative time at which the activity prompt is to be presented”.  Holder teaches: activity recognition based on user-defined preferences via user performance of the activities as detected by sensors in a smart home environment, i.e. “sensor data is collected in a home while an individual performs his or her daily routine” (Holder pgs. 535) to determine learning rules such that “[o]nce the rules are learned, they can be used to issue prompts at the appropriate time or context”, i.e. relative time based strategy (Holder pgs. 536-537 and 540). See also Holder pgs. 538-539 and Fig. 2: describing and showing the activity prompt being presented to the user. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity recognition with the ADL determination using various features for a smart home environment and second machine learning model in the combined cited references to include the presentation of the activity prompt in Holder. Doing so would enable “[p]erforming daily activities
without assistance is important to maintaining an independent functional lifestyle. As a result, automated activity prompting systems can potentially extend the period of time that adults can age in place. In this paper we introduce AP [activity prompting], an algorithm to automate activity prompting based on smart home technology. AP learns prompt rules based on the time when activities are typically performed as well as the relationship between activities that normally occur in a sequence. We evaluate the AP algorithm based on smart home datasets and demonstrate its ability to operate within a physical smart environment.” (Holder Abstract). 

Regarding claim 32, the rejection of claim 29 is incorporated. The cited references in combination do not explicitly teach: “wherein the user feedback includes an indication from the user that the user has performed the activity, the user isSerial No.: 16/583,714-5-3&: Atty Docket No.: W055-0010USC1Lee& HayesAtty/Agent: Brian J. Riddlegoing to perform the activity, the user Holder teaches: that the user can provide feedback regarding the presentation of the activity prompt, e.g. responding/selecting “‘Ok’, ‘Later’, ‘No’” (Holder pgs. 538-540 and Fig. 2).). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction using a server with the ADL determination using various features for a smart home environment, the second machine learning model, and feedback and effectiveness determination in the combined cited references to include the user feedback response in Holder. Doing so would enable “the user may choose to respond to the prompt or ignore it” (Holder pg. 538). 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0063774, hereinafter Cook), Minor et. al., “Regression Tree Classification for Activity Prediction in Smart Homes” (hereinafter Minor), Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong), Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0238538, hereinafter Cook ‘538), and Holder et. al. “Automated Activity-aware Prompting for Activity Initiation” (hereinafter Holder) in view of Catani et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0364057, hereinafter Catani).

Regarding claim 33, the rejection of claim 32 is incorporated. Cook teaches:
The method of claim 32, wherein retraining the activity occurrence predictor based on the user feedback ([0053]: describing a dynamic adapter, wherein a user can provide feedback regarding the activities/ or automation activities via a user interface and the dynamic adapter can accordingly update the activity model.)
While the cited reference Cook teaches the above limitations of claim 33, it does not explicitly teach: “using the user feedback to improve an accuracy of a future activity occurrence prediction”. Catani teachess: that the user can input their activity data and provide feedback regarding the interest level and enjoyment of the activity into the user management system, via an input module and an analysis module (Catani [0215]), that can provide recommendations/ suggestions of activity to the user (Catani [0243] and [0252]). Wherein by “[a]utomatically asking the user for the status of an active activity can help ensure that the system 10 has accurate information about the user, which can allow the analysis module 202 to perform more accurate analysis and provide more useful and/or more timely [recommendation] data to the user” (Cantani [0254] and [0274]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction in the cited reference to include the user feedback in Catani. Doing so would enable a “system [that] can be configured to provide recommendations of activities to the person that can positively affect the person's wellness, health, and lifestyle. The recommendations can be tailored to each individual user of the system such that different people can receive different recommendations” (Catani Abstract).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong), Minor et. al., “Regression Tree Classification for Activity Prediction in Smart Homes” (hereinafter Minor), and Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0238538, hereinafter Cook ‘538) in view of Rai et. al., “Simultaneously Leveraging Output and Task Structures for Multiple-Output Regression” (hereinafter Rai).

Regarding claim 40, the rejection of claim 34 is incorporated. Wong teaches:
The computing device of claim 34, further comprising: 
…; and 
… of the activity prediction server ([0035]-[0037], [0041]-[0044], and [0066]: describing interactions with a smart gateway system comprising an event processing system and predictive and pattern recognition control modules to generate “a prediction … of a likelihood or probability of occurrence of an [activity] event with in a given future time window”. Wherein such modules operate in conjunction with a smart gateway including a server system ([0025], [0045], and [0061]-[0062]) ….

While the cited reference Wong teaches the above limitations of claim 40, it does not explicitly teach: “calculating a loss function defining a loss associated with the labeled sensor event data to define a error of the second machine learning model” on lines 2-3. Cook ‘538 teaches: calculating an accuracy and a standard deviation of the classification/labeling of sensor activity event data obtained from the machine learning models (Cook ‘538 [0064], [0082]-[0083], and [0104]-[0105]). Wherein such computations denote loss functions that would define the loss and error because high accuracy would mean minimal loss and low error of the machine learning models. The machine learning models 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction using a server in the cited reference to include error and loss analysis of the second machine Cook ‘538. Doing so would enable “systems and methods for adaptive smart environment automation … [that utilizes] a computer implemented method [for] determining a plurality of sequence patterns of data points in a set of input data corresponding to a plurality of sensors in a space. The input data include a plurality of data points corresponding to each of the sensors, and the sequence patterns are at least partially discontinuous. The method also includes generating a plurality of statistical models based on the plurality of sequence patterns, and the individual statistical models corresponding to an activity of a user. The method further includes recognizing the activity of the user based on the statistical models and additional input data from the sensors.” (Cook ‘538 Abstract). 

While the cited references in combination teach the above limitations of claim 40, they do not explicitly teach: “using a multi-output regression learner to train … to minimize the loss function” on lines 4-6. Rai teaches: a multi-output regression that enables “learn[ing] the input-output relationship given some training data consisting of input-output pairs” to minimize the loss function (Rai Section 2). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction using a server with error and loss analysis of the second machine learning model in the combined cited references to include the multi-output regression in Rai. Doing so would enable “flexible model for multiple-output regression taking into account the covariance structure of the outputs and the covariance structure of the underlying prediction tasks. Our model does not require a priori knowledge of these structures and learns these from the data. Our model leads to improved accuracies on multiple-output regression tasks. Our model can be extended in several ways.” (Rai Section 6). 

While the cited references in combination teach the above limitations of claim 40, they do not explicitly teach: “an activity occurrence predictor … based on the local features and the context features” on lines 4-6. Minor teaches: an activity forecast (AF) prediction that predicts the occurrence time of the next activity (Minor pgs. 443-446). Wherein such a prediction is based on the local features comprising data such as date, time, sensor message, etc. and context features as determined by the “context window” (Minor pgs. 443-444).  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction using a server with error and loss analysis of the second machine learning model and the multi-output regression in the combined cited references to include the activity occurrence prediction based on various features in Minor. Doing so would enable “an algorithm for automated activity forecasting in a smart home environment. This algorithm can be used for prompting individuals and other important tasks to enable older adults to live more independently in their homes” (Minor pg. 449). 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong), Minor et. al., “Regression Tree Classification for Activity Prediction in Smart Homes” (hereinafter Minor), and Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0238538, hereinafter Cook ‘538) in view of Ross et. al., “A Reduction of Imitation Learning and Structured Prediction to No-Regret Online Learning” (hereinafter Ross).

Regarding claim 42, the rejection of claim 20 is incorporated. While the cited references in combination teach “wherein the first machine learning model and the second machine learning model are trained” as shown above, they do not explicitly teach: “based in part on a Dagger algorithm enhanced with aggregated imitation training”. Ross teaches: DAGGER algorithm with aggregated datasets with “an imitation learning setting”, wherein the algorithm is run iteratively for the training iterations for values of i from 1 to N with aggregated datasets D and imitation learning setting πi (Ross Section 3.1). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of activity prediction using a server with the ADL determination using various features for a smart home environment and the second machine learning model in the combined cited references to include the Dagger algorithm in Ross. Doing so would enable “a new iterative algorithm, which trains a stationary deterministic policy, that can be seen as a no regret algorithm in an online learning setting. We show that any such no regret algorithm, combined with additional reduction assumptions, must find a policy with good performance under the distribution of observations it induces in such sequential settings.” (Ross Abstract). That is, “by batching over iterations of interaction with a system, no-regret methods, including the presented DAGGER approach can provide a learning reduction with strong performance guarantees in both imitation learning and structured prediction” (Ross [0039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Ross et. al. “Learning Monocular Reactive UAV Control in Cluttered Natural Environments”: describing the use of the DAGGER algorithm that can be trained to monitor and mimic the expert’s behavior. Wherein “[i]nitially, the expert demonstrates the task and a first policy π1 is learnt on this data (by solving a classification or regression problem). Then, at iteration n, the learner’s current policy πn-1 is executed to collect more data about the expert’s behavior…. This allows the learner to collect data in new situations….”
Sehili et. al. “Sound Environment Analysis in Smart Home”: describing a smart home environment that provides “audio-based interaction technology that lets the users have full control over their home environment, at detecting distress situations and at easing the social inclusion of the elderly and frail population”. Wherein the system can recognize and categorize sounds of daily life/activity and transcribe such sounds to the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELENE A. HAEDI/Examiner, Art Unit 2128